           Case 2:19-cv-00310-RFB-DJA Document 18 Filed 11/15/19 Page 1 of 3




     Mathew K. Higbee, Esq., SBN 11158
 1   HIGBEE & ASSOCIATES
     3110 West Cheyenne Ave, Ste 200
 2
     North Las Vegas, NV 89128
 3   T: (714) 617-8300
     F: (714) 597-6559
 4   Email: mhigbee@higbeeassociates.com
     Attorney for Plaintiff
 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
     MARICEL BARTOLOME,                          )
 9
                                                 ) Case No.: 2:19-cv-00310-RFB-DJA
                   Plaintiffs,                   )
10
                                                 )
            v.                                   )
11
                                                 ) JOINT STIPULATION OF DISMISSAL
                                                 ) WITH PREJUDICE
12
                                                 )
     CAPITAL ONE BANK (USA) N.A.,                )
13
                                                 )
                   Defendant.                    )
14
                                                 )
15

16
            Plaintiff MARICEL BARTOLOME (“Plaintiff”) and Defendant CAPITAL ONE BANK
17
     (USA), N.A. (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby
18
     stipulate to the dismissal of all of Plaintiff’s claims in this action against Defendant WITH
19
     PREJUDICE, with each party to bear its own costs and fees.
20

21          Respectfully submitted the 15th day of November 2019.
22

23

24

25



                                                  -1-

                                   JOINT STIPULATION OF DISMISSAL
          Case 2:19-cv-00310-RFB-DJA Document 18 Filed 11/15/19 Page 2 of 3




     /s/ Lindsay C. Demaree (with permission)       /s/ Mathew Higbee
 1   Lindsay C. Demaree                             Mathew Higbee
     Ballard Spahr LLP                              HIGBEE & ASSOCIATES
 2
     1980 Festival Plaza Drive, Suite 900           3110 West Cheyenne Ave, Ste 200
 3   Las Vegas, NV 89135                            North Las Vegas, NV 89128
     Tel: 702-471-7000                              T: (714) 617-8300
 4   Fax: 702-471-7070                              F: (714) 597-6559
     Email: demareel@ballardspahr.com               Email: Mhigbee@higbeeassociates.com
 5   ATTORNEY FOR DEFENDANT                         ATTORNEY FOR PLAINTIFF

 6

 7

 8

 9

10

11
                                                IT IS SO ORDERED.
12

13                                              UNITED STATES DISTRICT JUDGE
                                                DATED:___________________________
14

15

16

17

18

19

20

21

22

23

24

25



                                                 -2-

                                  JOINT STIPULATION OF DISMISSAL
            Case 2:19-cv-00310-RFB-DJA Document 18 Filed 11/15/19 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2          I certify that on November 15, 2019, I filed the foregoing JOINT STIPULATION OF

 3   DISMISSAL WITH PREJUDICE was filed using the CM/ECF system, which will provide
 4
     notice to the following:
 5

 6
     Lindsay C. Demaree- Nevada Bar No. 11949
 7   Ballard Spahr LLP
     1980 Festival Plaza Drive, Suite 900
 8   Las Vegas, NV 89135
     Phone: (702) 471-7000
 9   Fax: (702) 471-7070
     Email: demareel@ballardspahr.com
10

11

12
                                                  By: /s/ Mathew Higbee
13                                                Mathew Higbee, Bar #: 11158
                                                  3110 West Cheyenne Ave, Ste 200
14                                                North Las Vegas, NV 89128
                                                  T: (714) 617-8300
15                                                F: (714) 597-6559
                                                  Email: Mhigbee@higbeeassociates.com
16                                                Attorney for Plaintiff MARICEL
                                                  BARTOLOME
17

18

19

20

21

22

23

24

25



                                                -2-

                                  JOINT STIPULATION OF DISMISSAL
